— In a wrongful death action, plaintiff *784appeals from an order of the Supreme Court, Nassau County (Wager, J.), dated August 22, 1984, which denied plaintiff’s motion seeking to vacate the findings of a medical malpractice panel.
Appeal dismissed, without costs or disbursements.
An order denying a motion to vacate the findings of a medical malpractice panel is not appealable as of right (Kletnieks v Brookhaven Mem. Assn., 53 AD2d 169, 174; Fallon v Loree, 101 AD2d 1014). “The reasons for such a rule are manifest. The legislative intent underlying section 148-a [of the Judiciary Law] is for an expeditious and informal resolution of the litigation. Such an intent would be thwarted were we to construe section 148-a as permitting appeals from what does not even amount to an interim determination. Furthermore, section 148-a permits counsel to explore the claimed underlying infirmities of the nonbinding panel determination at the trial of the action (see Judiciary Law, § 148-a, subd 8)” (Kletnieks v Brookhaven Mem. Assn., supra, p 174). The within appeal is dismissed, without prejudice to plaintiff to argue the merits on appeal, if there is one, from a judgment after trial (Fallon v Loree, supra). O’Connor, J. P., Rubin, Lawrence, and Fiber, JJ., concur.